Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Claims 1-10 in the reply filed on 5/27/22 is acknowledged.

Drawings
	The drawings filed on 9/26/19 are accepted by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claims 1-4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US20180013048 to Insanic et al. (hereinafter “Insanic”), in view of US20170318761 to Rainone et al. (hereinafter “Rainone”).

	As per claim 1, the rejection of claim 1 is incorporated, Insanic substantially discloses a device for remotely and automatically used by irrigation controller (Insanic, see Fig. 1, Fig. 3A, their corresponding paragraphs and [0045]), the device comprising: a thermoelectric generator (TEG) (Insanic, see Fig. 1 and its corresponding paragraphs), a heat absorption unit (Insanic, see [0036]), a heat sink (Insanic, see [0036] and [0042]); a controller (Insanic, see [0045]). Insanic does not explicitly disclose irrigation controller operating a valve, a control circuit, and a switch operably connected to the valve. 
	However, Rainone in an analogous art discloses irrigation controller operating a valve (Rainone, see [0037] and [0064]), a control circuit (Rainone, see [0063]-[0064] and a switch operably connected to the valve (Rainone, see [0063]-[0065]).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Rainone into the device of Insanic. The modification would be obvious because one of the ordinary skill in the art would want to switch off water supply so that leaks or broken sprinkler heads do not waste large volumes of water (Rainone, see [0003]).

	As per claim 2, the rejection of claim 1 is incorporated, Insanic further discloses the humidity sensor comprising the TEG (Insanic, see Fig. 1, Fig. 3A, their corresponding paragraphs and [0045]). Rainone further discloses the sensor, control circuit, and switch are electrically connected (Rainone, see Fig. 1, Fig. 2 and their corresponding paragraphs). 
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Rainone into the device of Insanic. The modification would be obvious because one of the ordinary skill in the art would want to switch off water supply so that leaks or broken sprinkler heads do not waste large volumes of water (Rainone, see [0003]).

	As per claim 3, the rejection of claim 1 is incorporated, Insanic further discloses the TEG, absorption unit and heat sink are thermally connected (insanic, see Fig. 1 and its corresponding paragraphs).

	As per claim 4, the rejection of claim 1 is incorporated, Rainone further discloses the valve is fluidly connected to an irrigation sprinkler (Rainone, see Fig. 3 and its corresponding paragraphs).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Rainone into the device of Insanic. The modification would be obvious because one of the ordinary skill in the art would want to switch off water supply so that leaks or broken sprinkler heads do not waste large volumes of water (Rainone, see [0003]).

	As per claim 9, the rejection of claim 1 is incorporated, Insanic further discloses the heat sink comprises a rod configured to be inserted into soil (Insanic, see Fig. 3A and its corresponding paragraphs).

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Insanic, in view of Rainone, further in view of WO0161768 to Marshall et al. (hereinafter “Marshall”).

As per claim 5, the rejection of claim 1 is incorporated, the combination of Insanic and Rainone does not explicitly disclose the TEG comprises N- or P-type semiconductors. However, Marshall in an analogous art discloses the TEG comprises N- or P-type semiconductors (Marshall, see page 9 lines 10-14).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Marshall into the device of Insanic and Rainone. The modification would be obvious because one of the ordinary skill in the art would want to yield predictable result of improving the thermoelectric quality by using bismuth telluride.

As per claim 6, the rejection of claim 5 is incorporated, Marshall further discloses wherein the N- or P-type semiconductors are connected in parallel (Marshall, see page 9 lines 10-14).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Marshall into the device of Insanic and Rainone. The modification would be obvious because one of the ordinary skill in the art would want to yield predictable result of improving the thermoelectric quality by using bismuth telluride.

As per claim 7, the rejection of claim 1 is incorporated, the combination of Insanic and Rainone does not explicitly disclose the heat absorption unit is a mirror for concentrating solar radiation on a hot side of the TEG. However, Marshall in an analogous art discloses the heat absorption unit is a mirror for concentrating solar radiation on a hot side of the TEG (Marshall, see page 12 lines 7-9).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Marshall into the device of Insanic and Rainone. The modification would be obvious because one of the ordinary skill in the art would want to advantageously utilizes the extreme temperature differences between concentrated solar energy and radiation to dark space to generate power (Marshall, see page 6 line 25- page 7 line 2).

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Insanic, in view of Rainone, further in view of translation of TW201035505 to Liu.

As per claim 8, the rejection of claim 1 is incorporated, the combination of Insanic and Rainone does not explicitly disclose the heat absorption unit comprises a black hollow sphere fitted around the TEG for absorbing visible and non-visible light. However, Liu in an analogous art discloses the heat absorption unit comprises a black hollow sphere fitted around the TEG for absorbing visible and non-visible light (Liu, see Fig. 7, Fig. 57 and their corresponding paragraphs).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Liu into the device of Insanic and Rainone. The modification would be obvious because one of the ordinary skill in the art would want to improve the collection method by using a black hollow sphere fitted around the TEG (Liu, see pages 1-2).

As per claim 10, the rejection of claim 1 is incorporated, the combination of Insanic and Rainone does not explicitly disclose a battery electrically connected to the TEG for storing electricity. However, Liu in an analogous art discloses a battery electrically connected to the TEG for storing electricity (Liu, see Fig. 1, Fig. 13 and their corresponding paragraphs).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Liu into the device of Insanic and Rainone. The modification would be obvious because one of the ordinary skill in the art would want to store electrical energy provided by the TEG (Liu, see Fig. 1, Fig. 13 and their corresponding paragraphs).

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
	US20070125413 discloses high performance thin film thermoelectric couples and methods of making high performance thin film thermoelectric couples. Such couples allow fabrication of at least microwatt to watt-level power supply devices operating at voltages greater than one volt even when activated by only small temperature differences.
	US20130061899 discloses a system and method provides electrical power in a subterranean well. A radioisotope thermoelectric generator may be positioned and installed in a downhole location in a wellbore. The location of the radioisotope thermoelectric generator may be within a completion string. A radioisotope thermoelectric generator comprises a core having a radioisotope for producing heat, and a thermocouple. The thermocouple comprises at least two different metals, and is positioned adjacent to the core. The radioisotope thermoelectric generator flows heat from the core to the thermocouple to produce electricity that may be stored in an energy storage device, or used to power a component. The produced electrical power may be employed to activate downhole sensors, valves, or wireless transmitters associated with the operation and production of an oil or gas well.
	US4047093 discloses direct conversion systems for in situ conversion of geothermal energy into electricity are described in which thermoelectric generators and/or thermionic convertors directly convert the earth's thermal energy into electrical energy. The choice of a thermoelectric or thermionic system is dictated by the temperature domain of the particular geothermal formation. 
The basic unit of the described system includes at least two coaxially-intersecting heat pipes, extending between a high temperature geological stratum and a low temperature geological stratum. Thermal-electric energy conversion devices are positioned within an annulus between the intersecting heat pipes.
	US20130005372 discloses electrical power is produced by a first process component, a first heat pipe formed in part by a first cavity within the first process component, and a thermoelectric generator assembly. The thermoelectric generator assembly is thermally coupled on one side to a heat sink and on the other side to the first heat pipe. The first process component is in direct contact with a first process fluid and the first cavity is proximate the first process fluid. The thermoelectric generator assembly produces electrical power.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LIN whose telephone number is (571)270-3175.  The examiner can normally be reached on Monday-Friday 9:30 a.m. – 6:00 p.m. PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on (571)270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON LIN/
Primary Examiner, Art Unit 2117